Citation Nr: 1138443	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral foot disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral hip disability, inclusive of hip dysplasia or acetabular dysplasia with arthritic changes of the right hip, or a hip disorder due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral ankle disability with arthritic changes or a bilateral ankle disorder due to an undiagnosed illness.

6.  Entitlement to service connection for migraine headaches or headaches due to an undiagnosed illness.

7.  Entitlement to service connection for muscle cramps of the lower extremities, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1992, to include combat duty during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, confirming and continuing prior denials of service connection for a bilateral knee disorder, posttraumatic disorder (PTSD) with fatigue and a sleep disturbance, migraine headaches, benign muscle cramps of the lower extremities, bilateral hip disorder inclusive of hip dysplasia or acetabular dysplasia with arthritic changes on the right, bilateral ankle disorder, bilateral hearing loss, and bilateral foot disorder.

The Veteran was afforded a hearing before a Veterans Law Judge, sitting at the RO, in May 2009.  At the hearing, the Veteran reiterated that, as part of his claims for service connection, he was alleging that all of the claimed disabilities were the result of undiagnosed illness.  

In November 2009 the Board remanded all the issues on appeal for further development.  The Veteran was afforded a VA joints examination in December 2010, a VA Gulf War examination in December 2010, and a VA PTSD examination in December 2010.  As discussed below, the Board finds that the examinations performed do not address all the questions raised in the requested development and that further action to ensure compliance with the November 2009 remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the RO, through a March 2011 rating decision, granted service connection for PTSD with fatigue and sleep disturbances with an initial rating of 30 percent effective July 24, 2007.  As service connection has been awarded, the full benefits sought on appeal have been granted and the issue of service connection for PTSD is no longer before the Board. 

That Veterans Law Judge who presided over the 2009 Board hearing is no longer at the Board.  In an April 2011 letter, the Board offered the Veteran a new hearing with a current Veterans Law Judge.  To date, including the July 2011 Informal Hearing Presentation, the Veteran has not expressed a desire for a new hearing.  38 C.F.R. § 20.707

All issues, except the matter involving entitlement to service connection for hearing loss, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current hearing loss disability in either ear.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.385  (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences on December 2008 and December 2009. These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of such in the December 2008 and December 2009 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA audiology examination in April 2004.  The Board finds that this examination for service connection is sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Board notes that the Veteran has not been afforded a new VA audiology examination since the Veteran's service treatment records have been obtained; however, the Board finds that a new VA examination is not in order here since there is no evidence of a current hearing loss disability, and since the Veteran specifically denied any hearing loss during the recent December 2010 VA examination.  The Board notes that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran has any current hearing loss disability whatsoever.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the hearing loss claim that has not been obtained.  Finally, the Veteran testified before the Board and was advised of his right to another hearing before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has claimed that he has hearing loss that is either related directly to his military service or to an undiagnosed illness.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the award of service connection for bilateral hearing loss because there is no evidence that the Veteran has a current hearing loss disability for VA benefits purposes.  

In short, the Board finds that service connection must be denied because there is no evidence of a current diagnosis of bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  At the Veteran's April 2004 VA audiology examination his left ear hearing was 15 decibels at 500 Hertz, 10 decibels  at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  The Veteran's right ear hearing was 15 decibels at 500 Hertz, 10 decibels  at 1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The VA examiner stated that the Veteran had mild hearing loss at 4000 Hertz but noted that the thresholds do not meet the criteria for disability under VA regulations.  In addition, the Veteran stated at his December 2010 VA examination that he did not have bilateral hearing loss. 

Therefore, the Board finds that to this day, hearing loss disability is not shown in either ear.  Without evidence of a hearing loss so severe as to constitute a disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for bilateral hearing loss.  The Board finds that the Veteran's bilateral hearing loss does not meet the standards for a VA hearing loss disability under 38 C.F.R. § 3.385.  The Board finds that service connection for hearing loss is not warranted.  

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Feet, ankles, knees, and hips

In November 2009, the Board remanded the matters involving disorders of the feet, knees, hips, and ankles for additional development.  The crux of this development was to obtain medical opinions as to whether or not any claimed disabilities are related to service and whether or not the Veteran suffers from an undiagnosed illness based on service in the Southwest Asia Theatre of Operations.   In so doing the remand instructions specifically asked that any examiner "review the relevant medical evidence in the claims file."   

While the Veteran was afforded VA examinations in 2010, based on the lack of any commentary on the April 2002 records on file documenting X-ray findings of "degenerative changes" and "arthritic changes" at relevant joints, it appears that relevant  medical evidence in the claims file was not reviewed.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Therefore, the Board finds that the issues involving entitlement to service connection for disorders of the feet, ankles, knees, and hips must once again be remanded for a new orthopedic examination and opinions that show consideration of all pertinent medical evidence on file - specifically the April 2002 findings noted above.  Additionally the December 2010 examination report included among the diagnoses: "There is a strong clinical suggestion of a systemic problem with joint pain."  The examiner did not further explain this statement.  With the new examination, the examiner should specifically address this finding and indicate whether or not the Veteran suffers from a disability (diagnosed or undiagnosed) related to service, including in the Southwest Theatre of Operations. 

Headaches and muscle cramps

The Board also finds that further development is warranted for the issues of entitlement to service connection for migraine headaches and muscle cramps of the lower extremities. 

In November 2009 the Board remanded in order for the Veteran to be afforded a VA examination with regard to these complaints; however, there is no evidence that the Veteran was afforded a VA examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.   In such situations the Board must remand back to RO for further development.  Therefore, the Board finds that the issue of entitlement to service connection for migraine headaches must once again be remanded.  The Board notes that the December 2010 VA PTSD examination noted that the Veteran had a diagnosis of migraine headaches.  The Board finds that a VA examination is warranted to determine if the Veteran has a current diagnosis of migraine headaches that is at least likely as not related to his military service. 

The Board also finds that another VA examination is warranted for the issue of entitlement to service connection for muscle cramps of the lower extremities to include as due to an undiagnosed illness.  The December 2010 VA Gulf War Examination discussed the Veteran's muscle cramps; however, the VA examiner failed to opine as to the likely etiology.  That examination report did not give an opinion addressing whether any muscle cramping condition was directly related to the Veteran's military service or a symptom of an undiagnosed illness from service in the Southwest Theatre of Operations.  Therefore, a VA examination is warranted to determine the current nature and etiology of the Veteran's muscle cramps of the lower extremities.  

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the Veteran, ascertain whether there exist any outstanding records of pertinent medical treatment.  If so, take efforts to obtain copies of such records and associate them with the claims file.

2.  Afford the Veteran appropriate examinations to ascertain the nature and etiology of all claimed disorders.  The claims folder should be made available to and reviewed by each and every examiner for use in the study of this case and the prepared report of each such evaluation should indicate whether the claims file was made available and reviewed.  The examiner(s) should be sure to comment on the findings of arthritis and degenerative changes noted on the April 2002 VA examination.  

The examiner(s) should take complete medical history, and conduct an examination with all diagnostic studies (including X-rays) deemed warranted.         

Following a review of the relevant medical evidence in the claims file, the clinical evaluation, and any tests that are deemed  necessary, the VA examiner(s) should address the following questions, providing a rationale for any opinion offered:  

(a) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran suffers from any undiagnosed illness based on service in the Southwest Asia Theatre of Operations, including but not limited to an illness affecting or involving either knee, either hip, either ankle, either foot, headaches, or muscle cramps in the lower extremities? 

(b) Does the Veteran have any diagnosed disorder involving either foot, either ankle, either knee, either hip, headaches, or muscle cramping in the lower extremities?

(c) For any diagnosed disorder, is it at least as likely as not (50 percent or greater degree of probability) that any disorder (including arthritis) affecting or involving either knee, either foot, either hip, either ankle, headaches, or muscle cramps of the lower extremities, had its onset during the Veteran's period of service from November 1988 to January 1992, or is otherwise related thereto, including to any trauma during verified multiple parachute jumps?

The entire claims file, including the November 2009 Board remand and this remand, must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history (including the April 2002 findings of arthritis and degenerative changes) and any assertions that his claimed conditions are due directly to service or to an undiagnosed illness.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all the evidence of record, addressing whether the claimed conditions are due to service or manifestations of an undiagnosed illness related to service in the Persian Gulf War.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


